NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 20 are objected to because of the following informalities:  
In claims 6 and 20, line 1, replace “a sliding sleeve” with -- the sliding sleeve -- as “a sliding sleeve” is mentioned in the independent claims 1 and 13 from which the claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0337646 Al, cited by Applicants, “Wang”) in view of Kruspe et al. (US 7,083,006 B2, “Kruspe”).
Regarding Claim 1, In one embodiment presented in Fig.4, Wang teaches a method (shown in fig.1&4 and discussed in [0031]; [0025]) comprising: transmitting an excitation into a linearly translating member (fig.4; element 424, a sensing rod which may be fixed to the moving portion of tool 108. Thus, the sensing rod 424 connected to the moving tool 108 performs as a linearly translating member) from an acoustic device (fig.4; element 422) disposed in an outer housing (shown in fig.1&4 and discussed in [0025]; [0031]); recording a reflected excitation from the linearly translating member with the acoustic device [0031]; and identifying a position of the linearly translating member with respect to the acoustic device ([0031]; [0025]).  
Wang does not explicitly disclose that transmitting the excitation into a linearly translating member through one or more couplers, wherein the linearly translating member is a sliding sleeve.
As to the limitation, “transmitting the excitation into a linearly translating member through one or more couplers,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Wang art as a general teaching to arrive at the instant invention because the sensor with coil is in a housing and the generated ultrasonic pulse may transmit to the rod via the housing. Thus, the connecting part of the housing to the rod is functioning as couplers and the limitation is implicitly taught by Wang.
As to the limitation “wherein the linearly translating member is a sliding sleeve,” in another embodiment presented in Fig.6, Wang teaches a position sensor 620 (fig.4; element 420) that includes a probe pin 640 slidingly coupled to sensing rod 624 (fig.4; element 424). The magnetostrictive sensing rod 624 may extend along a section of the work string (102, FIG. 1) and/or tool (108, FIG. 1) which is moving. Thus, Wang implicitly teaches the sensing rod along with the probe pin as a sliding linearly translating member or sleeve. 
In any event, Kruspe teaches a sliding sleeve sensor assembly 262 is disposed on the outside of the reduced dimensioned lower end 258, such that when the-housing 256 is rotated to rotate the drill bit 55, the sensor assembly 262 is substantially non-rotating (col.12; lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/system by incorporating Kruspe’s sliding sleeve in the method/system of Wang since this is a known structure in the downhole moving device which includes the sensor assembly (col.13; lines 45-46). By incorporating Kruspe’s teaching regarding sliding sleeve in the method/system of Wang, Wang’s sensing rod along with the probe pin may form as a sliding linearly translating member or sleeve without altering Wang’s method or functionality.

Regarding Claim 2, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that the reflected excitation is a frequency response ([0025]: The signal may, for example, be a pulse, a square wave, or any other suitable waveform with any suitable frequency.).  
Regarding Claim 3, the method of claim 1 is taught by Wang in view of Kruspe.
Kruspe further teaches that a fluid (through flow path 105) is disposed between the linearly translating member and a shoulder (shown in fig.2 and discussed in col.6; lines 4-7). 

Regarding Claim 4, the method of claim 1 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the excitation is transmitted at a first amplitude, the reflected excitation is recorded at a second amplitude, further comprising subtracting the second amplitude from first amplitude to determine a final amplitude, wherein the final amplitude identifies the position of the linearly translating member.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Wang art as a general teaching to arrive at the instant invention because para.[0025] discloses the signal may be a pulse, a square wave, or any other suitable waveform with any suitable frequency. Using this teaching, one of ordinary skill in the art can excite the signal at a first amplitude, the reflected excitation is recorded at a second amplitude, further comprising subtracting the second amplitude from first amplitude to determine a final amplitude, wherein the final amplitude identifies the position of the linearly translating member.  

Regarding Claim 5, the method of claim 1 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the excitation is transmitted at a first time, wherein the reflected excitation is detected at a second time, further comprising determining a difference between the second time from the first time to determine a final time, and wherein the final time identifies the position of the linearly translating member.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Wang art as a general teaching to arrive at the instant invention because para.[0025] discloses the signal may be a pulse, a square wave, or any other suitable waveform with any suitable frequency. Using this teaching, one of ordinary skill in the art can excite at a first time, wherein the reflected excitation is detected at a second time, further comprising determining a difference between the second time from the first time to determine a final time, and wherein the final time identifies the position of the linearly translating member ([0025]; [0033]).  

Regarding Claim 6, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that the linearly translating member is a sliding sleeve (fig.1; element 640 and 624) and the sliding sleeve is disposed in a wellbore (explained in claims 1&13, [0034] discloses that the position sensor 620 includes a probe pin 640 slidingly coupled to sensing rod 624. Thus, the linearly translating member is a sliding sleeve and the sliding sleeve is disposed in a wellbore, Fig.1 & 6).  

Regarding Claim 7, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that the excitation is a plurality of discrete frequencies ([0025] discloses the signal may be a pulse, a square wave, or any other suitable waveform with any suitable frequency).  

Regarding Claim 8, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that comprising transmitting the position of the linearly translating member to an information handling system from the acoustic device using vibrations transmitted through one or more pipes attached to the outer housing ([0020]-[0021] disclose that the tool 108 is coupled to a control unit 110 via cable 136, and the position sensor 120 may be coupled to a pulser 126 via cable 138. Fig.1-2).  

Regarding Claim 10, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that transmitting the position of the linearly translating member to an information handling system through an electrical wire ([0020]-[0021] disclose that the tool 108 is coupled to a control unit 110 via cable 136, and the position sensor 120 may be coupled to a pulser 126 via cable 138. Fig.1-2).  

Regarding Claim 13, Wang teaches a system (fig.1&4) comprising: an outer housing (fig.1; element 132); a linearly translating member (fig.4; element 424, a rod) disposed within the outer housing (shown in fig.1); an acoustic device (fig.4; element 422) disposed in the outer housing [0031] and configured to transmit an excitation (shown in fig.1&4 and discussed in [0025]; [0031]) at various frequencies and various amplitudes ([0025]: The signal may, for example, be a pulse, a square wave, or any other suitable waveform with any suitable frequency.) and record returned excitation frequencies and amplitudes and time of travel ([0025]; [0031]); and an information handling system (fig.4; element 110) in communication with the acoustic device (shown in fig.1&4 and discussed in [0025]; [0031]).  
As to the limitation “wherein the linearly translating member is a sliding sleeve,” in another embodiment presented in Fig.6, Wang teaches a position sensor 620 (fig.4; element 420) that includes a probe pin 640 slidingly coupled to sensing rod 624 (fig.4; element 424). The magnetostrictive sensing rod 624 may extend along a section of the work string (102, FIG. 1) and/or tool (108, FIG. 1) which is moving. Thus, Wang implicitly teaches the sensing rod along with the probe pin as a sliding linearly translating member or sleeve. 
In any event, Kruspe teaches a sliding sleeve sensor assembly 262 is disposed on the outside of the reduced dimensioned lower end 258, such that when the-housing 256 is rotated to rotate the drill bit 55, the sensor assembly 262 is substantially non-rotating (col.12; lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/system by incorporating Kruspe’s sliding sleeve in the method/system of Wang since this is a known structure in the downhole moving device which includes the sensor assembly (col.13; lines 45-46). By incorporating Kruspe’s teaching regarding sliding sleeve in the method/system of Wang, Wang’s sensing rod along with the probe pin may form as a sliding linearly translating member or sleeve without altering Wang’s method or functionality.

Regarding Claim 14, the system of claim 13 is taught by Wang in view of Kruspe.
Kruspe further teaches the outer housing further includes one or more fluid entrances (through flow path 105, shown in fig.2 and discussed in col.6; lines 4-7).  

Regarding Claim 15, the system of claim 13 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the linearly translating member is configured to be moved within the outer housing to expose or cover one or more fluid entrances.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Wang art as a general teaching to arrive at the instant invention because Fig.1 of Wang discloses a closed wellbore system. This system ensures the linearly translating member or the rod to be moved within the outer housing, and this may expose or cover one or more fluid entrances.  

Regarding Claim 16, the system of claim 13 is taught by Wang in view of Kruspe.
Wang further teaches that the acoustic device is an ultrasonic device ([0023]: A magnet 206 may be used along with signals in the coil 204 to excite and detect ultrasonic pulses in the magnetostrictive sensing rod 224.).  

Regarding Claim 18, the system of claim 13 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the acoustic device is configured to transmit the excitation into the linearly translating member through one or more couplers.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Wang art as a general teaching to arrive at the instant invention because the sensor with coil is in a housing and the generated ultrasonic pulse may transmit to the rod via the housing. Thus, the connecting part of the housing to the rod is functioning as couplers and the limitation is implicitly taught by Wang.

Regarding Claim 20, the system of claim 13 is taught by Wang in view of Kruspe.
Wang further teaches that Wang further teaches that the linearly translating member is a sliding sleeve (fig.1; element 640 and 624) and the sliding sleeve is disposed in a wellbore (explained in claims 1&13, [0034] discloses that the position sensor 620 includes a probe pin 640 slidingly coupled to sensing rod 624. Thus, the linearly translating member is a sliding sleeve and the sliding sleeve is disposed in a wellbore, Fig.1 & 6).  

Claims 9, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kruspe, and further in view of Hornsby (US 10,119,390 B2).
Regarding Claim 9, the method of claim 1 is taught by Wang.
Wang does not explicitly teach that transmitting the position of the linearly translating member to an information handling system using one or more relays to transmit the position along one or more pipes, wherein the one or more relays detect one or more signals from the acoustic device and retransmit the one or more signals through the one or more pipes attached to the outer housing.  
However, Hornsby teaches a system is described that is positionable downhole in wellbore for determining a parameter of a downhole tool comprising relaying the detectable signal through a repeater to a control rig (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hornsby in the method of Wang since relaying signals is well known in the art.

Regarding Claim 11, the method of claim 1 is taught by Wang in view of Kruspe.
Wang further teaches that the method further comprising transmitting the position of the linearly translating member to an information handling system through one or more vibrations through one or more pipes connected to the outer housing through an electrical wire ([0020]-[0021] disclose that the tool 108 is coupled to a control unit 110 via cable 136, and the position sensor 120 may be coupled to a pulser 126 via cable 138. Fig.1-2).  
Wang does not explicitly teach a relay that converts the one or more vibrations to a form suitable for electrical transmission.  
However, Hornsby teaches a system is described that is positionable downhole in wellbore for determining a parameter of a downhole tool comprising relaying the detectable signal through a repeater to a control rig (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hornsby in the method of Wang since relaying signals is well known in the art.

Regarding Claim 12, the method of claim 1 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the method further comprising transmitting the position of the linearly translating member to an information handling system using radio frequency transmissions to a relay that converts one or more signals to a form suitable for electrical transmission through a wire.  
However, Hornsby teaches a system is described that is positionable downhole in wellbore for determining a parameter of a downhole tool comprising relaying the detectable signal through a repeater to a control rig (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hornsby in the method of Wang since relaying signals is well known in the art.

Regarding Claim 19, the system of claim 13 is taught by Wang in view of Kruspe.
Wang does not explicitly teach that the information handling system is further configured to transmit a position of the linearly translating member using radio frequency transmissions to a relay that converts one or more signals to a form suitable for electrical transmission through a wire.  
However, Hornsby teaches a system is described that is positionable downhole in wellbore for determining a parameter of a downhole tool comprising relaying the detectable signal through a repeater to a control rig (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hornsby in the system of Wang since relaying signals is well known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kruspe, and further in view of Sarr et al. (US 2007/0044563 A1, previously cited, “Sarr”).
Regarding Claim 17, the system of claim 13 is taught by Wang.
Wang does not explicitly teach that the acoustic device is configured to transmit the excitation into a fluid.  
However, Sarr teaches a fluid couplant between a linear inspection sensor and a surface of the structure to couple ultrasonic signals of the linear inspection sensor to the structure [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sarr in the system of Wang since transmitting the ultrasonic excitation into a fluid is well known in the art.

Response to Arguments
Applicant’s arguments, filed on 06/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103, have been fully considered and are persuasive.  Therefore, the first office action has been withdrawn and the second non-final is issued. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855